Bullard, J.,

delivered the opinion of the court.
This suit is brought to recover of the defendant a sum of five hundred dollars, which he promised to pay to any person or persons who might be appointed by the legislature of the state of Louisiana to receive the same, on behalf of a college which may be established in the town of Jackson, in East Feliciana. This engagement, which was subscribed by the defendant, in common with various other citizens, for different amounts, was on the express condition that the legislature should establish and endow a college at Jackson, at its next session.
The defendant, in his answers, admits that he signed the paper, as alleged, but he denies all the other allegations set forth in the petition. He denies that the plaintiffs are authorized to collect, demand or receive the amount, and avers that there is no valid and binding contract, and that his promise was without consideration and void.
The legislature did establish and endow a college at Jackson, at the session next succeeding the date of the subscription. The plaintiffs were constituted a body corporate by that act, and authorized to administer the affairs of the college, and to appoint a treasurer; and although not *167expressly empowered to collect the subscription in question, yet we have no doubt the intention of the subscribers was to aid in the establishment of such a college, by adding the amount of their subscriptions to such sum as the legislature might grant for that purpose.
The expeeta-iXantage^íVom ü>e lege or literary one’s^-eskience^ p^o^education and Recome ters^and °such o^tTs'te-wfuf form a valid con-render a contract sumof’moí ney binding,
iJeneficenceCttbe intention to confer a benefit, is sufficient consideration,
But the defendant seeks to avoid the payment of the sum subscribed by him, under the plea that his promise was without consideration and is not binding on him. An obligation, according to the Code is not the less binding though its consideration or cause is not expressed. We are not informed as to the consideration of this promise, by any thing on the face of the papers. It may have been 'the advantage the defendant expected to derive from the establishment of a college at his own door, by which he would save great expense in the education of his children, or it may have been a spirit of liberality and a desire to be distinguished as the patron of letters. Whatever it may have been, we see nothing illicit in it; nothing forbidden by law, and the promise binds him, if he consented freely, and the contract had a lawful object. In contracts of beneficence, the intention to confer a benefit is a sufficient consideration,
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.